Citation Nr: 0414179	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  01-04 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of the 
excision of a ganglion cyst, left great toe.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1975 to April 1975, and on active duty from June 1975 
to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for residuals of a neck injury, residuals 
of the excision of a ganglion cyst, left great toe, and a 
dental disorder.  The veteran filed a timely appeal to these 
adverse determinations.

The Board notes that while the veteran also appealed that 
aspect of the RO's March 2000 rating decision which denied 
her claim for service connection for residuals of the 
excision of a ganglion cyst, left wrist, this claim was 
subsequently granted in full by the RO in a supplemental 
statement of case issued in January 2004.  As such, this 
issue is not presently before the Board.

With regard to another matter, it is unclear whether the 
veteran may be seeking entitlement to VA dental outpatient 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  The veteran's claim 
has been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment has not been adjudicated.  If the 
veteran's intention is to pursue a claim for outpatient 
dental treatment, she should contact and so inform the 
Medical Administrative Service (MAS) of her nearest VA 
Medical Center, in order for the MAS to take appropriate 
action regarding that issue, since MAS, not RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

The issue of entitlement to service connection for residuals 
of a neck injury will be addressed in the REMAND section 
immediately following this decision.

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence does not indicate that the veteran 
currently suffers from residuals of her inservice excision of 
a ganglion of the left great toe.

3.  The evidence does not show, and the veteran does not 
claim, that she suffered a dental injury or disease during 
service, or that a preexisting dental disability worsened 
during service.


CONCLUSIONS OF LAW

1.  Residuals of the excision of a ganglion cyst of the left 
great toe were neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003). 

2.  A dental disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in May 1999, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in March 2000, in the statement of the case 
(SOC) issued in March 2001, in the supplemental statement of 
the case (SSOC) issued in January 2004, and in correspondence 
to the veteran have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate her claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes, and a VA contract-
basis examination report, and several personal statements 
made by the veteran in support of her claims.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate her claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate her claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on May 21, 1999.  
Thereafter, in a rating decision dated in March 2000, the 
appellant's claims were adjudicated.  Only after that rating 
action was promulgated did the AOJ, in June 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for service 
connection for residuals of the excision of a ganglion cyst 
of the great left toe and a dental disorder, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to these claims, as explained above.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  The Board 
considers that this is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 121-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in April 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant in April 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
several statements to VA showing why she believes she is 
entitled to service connection for her claimed disabilities, 
including a statement dated in October 2001 submitted in 
response to the RO's June 2001 VCAA notice.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Residuals of the Excision of a Ganglion Cyst, Great Left 
Toe

Evidence relevant to the veteran's claim for service 
connection for residuals of the excision of a ganglion cyst, 
great left toe, includes her service medical records, which 
first reflect complaints of a painful lump in the left toe in 
April 1978, reportedly of 2 months' duration.  She complained 
that this pain made it very difficult for her to wear her 
issued footwear.  Examination revealed a hypertrophic bursa, 
an exostosis and a small ganglion on the left foot at the 
distal metatarsal joint of the great toe, and the veteran was 
scheduled for surgery for excision of these growths.  A 
clinical record dated in August 1978 indicates that the 
veteran underwent surgery on August 9, 1978 for excision of 
the bursa, exostosis and ganglion, and that "post-
operatively she had an uneventful course and was discharged 
to be followed in the clinic."  A physical profile indicates 
that the veteran was placed on temporary limited duty for 21 
days, at which time the profile automatically expired since 
the condition was noted to be "temporary."  The remainder 
of the veteran's service medical records, including the June 
1979 report of medical examination at service separation, do 
not contain any evidence of recorded complaints or diagnoses 
of, or treatment for, left great toe problems.

The first post-service evidence relating to the veteran's 
great left toe is found in a VA podiatric consultation note 
dated in December 2000.  At that time, the veteran complained 
of a "locked-up" left big toe, and reported that she was 
status post bunionectomy 20 years earlier when she was on 
active duty.  She reported that the big toe locked up 
occasionally and that she just waited until it unlocked.  The 
examiner noted that the veteran had a bunion on the right 
great toe, which locked up as well.  The examiner conducted 
vascular, neurological, dermatological and orthopedic 
examinations of the veteran's feet, which were all 
essentially normal.  She noted that she was unable to get the 
veteran's left great toe joints to lock up, and there was no 
crepitus, pain or limitation of motion.  The examiner 
rendered a diagnosis of status post bunionectomy, left, times 
20 years ago.  No diagnosis of a current disorder or any 
current residuals of the previous bunionectomy was rendered.

In October 2001, the veteran was examined on a VA contract 
basis at the Ohio State University Medical Center.  At that 
time, the veteran reported that she had had a ganglion cyst 
removed from the left great toe in 1977.  She stated that the 
toe was occasionally stiff and caused pain when walking for 
long periods of time.  She also 



reported that this pain was exacerbated by standing in long 
lines.  On physical examination of the left great toe, there 
was no evidence of any erythema, swelling or pain to 
palpation.  The veteran had adequate range of motion in all 
directions of the left great toe.  There was no evidence of 
wound or breakdown.  The examiner rendered a diagnosis of 
"Evaluation of left toe pain status post ganglion cyst 
removal - The veteran currently complains of intermittent 
symptoms of pain consistent with arthritis of the left great 
toe.  An x-ray of the left foot shows no evidence of 
arthropathy."

Following a review of the veteran's claims file, the Board 
determines that the preponderance of the evidence indicates 
that the veteran does not currently suffer from any medically 
identifiable residuals of her inservice excision of a 
ganglion of the left great toe in 1978.  While the veteran 
has presented subjective complaints, all clinical and 
radiological examinations have been entirely normal, with no 
diagnoses of any residuals of her left great toe ganglion 
excision.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for residuals of the excision of a 
ganglion of the left great toe must be denied.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

II.  Dental Disorder

Service dental records establish that appellant complained of 
pain in the upper left posterior area of her mouth in October 
1978, at which time it was believed that tooth #16 might be 
impacted.  As a result, the veteran underwent the extraction 
of tooth #16.  The remainder of the veteran's service medical 
records are negative for any further complaints or diagnoses 
of, or treatment for, dental disorders.  The Board observes 
that in June 1999, and again in November 1999, the veteran 
was asked to submit evidence of a current dental disability.  
To date, no response to this request has been received.  

Under the regulations in effect in May 1999 when appellant 
submitted her claim, the absence of a tooth due to extraction 
was not considered a disabling condition for compensation 
purposes:  "Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.120 or § 17.123 of this chapter."  38 
C.F.R. § 4.149 (1999) (emphasis added).

The C.F.R. was revised in June 1999.  The new version 
eliminated the distinction between Vincent's disease and 
other forms of periodontal disease, but continued the 
disqualification from service connection for compensation 
purposes:  "Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter."  38 C.F.R. § 3.381 
(2003) (emphasis added).

The Board accordingly finds as a matter of law that neither 
the 1999 version of the C.F.R. nor the current version of the 
C.F.R. provides for service connection for missing teeth for 
compensation purposes.  As noted in the introduction, 
entitlement to outpatient dental treatment is a separate 
issue, not yet adjudicated, that is appropriately addressed 
by the Medical Administrative Service (MAS) if appellant 
desires to pursue such a claim.




ORDER

Service connection for residuals of the excision of a 
ganglion cyst, left great toe, is denied.

Service connection for a dental disorder is denied.


REMAND

The appellant has also claimed entitlement to service 
connection for residuals of a neck injury which she asserts 
she sustained in an automobile accident in March 1975 in 
service.  The record reflects that she was on a period of 
ACDUTRA at the time of her accident.  A review of the 
veteran's service medical records reveals that in March 1975, 
the veteran was brought to the emergency room of Henry County 
Memorial Hospital on March 10, 1975 following an automobile 
accident in which she struck the left side of her head 
against the door frame.  The veteran reported that she was 
not knocked out but felt faint and nauseated shortly after 
the accident.  Skull x-rays were within normal limits.  The 
examiner rendered a diagnosis of a contusion, left head.  A 
clinical record cover sheet indicates that the veteran was 
kept for one day at the clinic for observation, then released 
to duty.  The diagnosis at that time was of an acute head 
injury without mention of an open intracranial wound.

In October 2001, the veteran was examined on a VA contract 
basis at the Ohio State University Medical Center.  At that 
time, the veteran reported having been the driver of a 
vehicle which was involved in an accident in 1975.  She was 
reportedly very vague about the details of the accident, but 
did recall having hit her head on the windshield, and being 
taken to the hospital in a dazed condition.  On examination, 
she reported constant pain just below the shoulder blades 
extending up into her neck.  Cervical spine x-rays revealed 
degenerative disc disease at C5-C6 and C6-C7, with end plate 
osteophyte formation and disk space narrowing.  Following his 
examination, the examiner rendered a diagnosis of cervical 
neck injury status post motor vehicle accident.

Following a review of this evidence, the Board finds that it 
is unclear whether the examiner intended to link the 
veteran's current cervical neck injury to her inservice car 
accident, or was merely stating that she was currently 
suffering from a neck disorder, and, concurrently, was status 
post motor vehicle accident per her report.  The diagnosis is 
made more confusing by the fact that the veteran's service 
medical records do not show an actual neck injury at the time 
of her automobile accident, and the examiner did not comment 
upon whether it was likely that such an injury was likely to 
have resulted, even if not recorded at the time of the 
accident.  Therefore, the Board finds that a new examination 
in which the examiner reviews the veteran's claims file, 
including her service medical records, renders a current 
diagnosis, and offers an opinion as to whether any current 
neck disorder is at least as likely as not to have resulted 
from the automobile accident in March 1975 is needed prior to 
Board adjudication of this issue.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the appellant 
for an examination by an appropriate 
medical professional to determine the 
nature and extent of any neck disorder 
currently present. The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following the examination, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current neck disorder is a 
residual of or is otherwise related to 
the appellant's March 1975 automobile 
accident, given the nature of the 
accident, the type of injury she 
sustained, and the nature of any current 
neck disorder.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the appellant's 
entitlement to service connection for 
residuals of a neck injury.  If any 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



